Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
See Office Action filed 11/24/20. 
Status of Claims
Applicant’s reply filed on 2/24/21 is acknowledged.  Claims 5-6 and 15 were canceled.  Claims 11-14 and 16-29 were withdrawn with traverse in the reply filed 8/25/20.  Claims 1-4, 7-14, and 16-29 are pending.  Claims 1-4 and 7-10 are under examination.
Response to Reply
Claim Rejections - 35 USC § 112
In light of applicant’s claim amendments, the prior rejection of claims 1-10 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, is withdrawn. 
With regard to the claim language in claim 1, “wherein the two or more inlet ports and the two or more outlet ports are located so that the flow of the two or more fluids into the interior spaces results in formation of a gradient across the interior space,” the claim language will be broadly interpreted because the claim language does not positively claim any specific structural position, location, or arrangement of the inlet ports and outlet ports with respect to the interior space of the chamber.  Also, because paragraph [0056] of applicant’s published application recites “it should be understood that the arrangement and orientation of the inlets 110 and outlets 115 in FIG. 1 is illustrative only and that other configurations of inlets and outlets around the gradient 
Claim Interpretation
A “wherein” clause may have a limiting effect on a claim if the language limits the claim to a particular structure.  MPEP 2111.04.  The determination of whether a “wherein” clause is a limitation in a claim depends on the specific facts of the case. While all words in each claim are considered in judging the patentability of the claim language, including functional claim limitations, not all limitations provide a patentable distinction. 		
Prior Art Rejections
In light of applicant’s claim amendments, the prior art rejections are modified. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 4, and 7-10 are rejected under 35 U.S.C. 103 as being unpatentable over Locascio et al. (“Locascio,” US Pub. No. 2009/0311737, previously cited) in view of Kamm et al. (“Kamm,” US Pub. No. 2014/0057311, previously cited).
As to claim 1, Locascio discloses a microfluidic device component for establishing a gradient, comprising: a closed chamber defining an interior space (e.g., chamber G); and two or more inlet ports (e.g., inlets) that deliver two or more different fluids to the interior space of the chamber and two or more outlet ports (e.g., outlets), wherein the two or more inlet ports and the two or more outlet ports are located so that 
With regard to claim 1, while Locascio discloses horizontal spacers in the chamber (e.g., [0115]), Locascio does not specifically disclose the spacers are columns, and wells between the columns.  Kamm discloses regions between the columns as shown in e.g., fig. 16A and [0068] et seq. It would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to have wells between the columns because this structural arrangement would allow the device to be used as a high throughput device, which can yield more statistically significant results (e.g., [0069] of Kamm).
As to claim 4, see e.g., [0078] of Locascio. 
As to claim 7, see e.g., [0055] et seq. of Locascio, which discloses several convention units are located about the periphery of a microchamber. 
As to claim 8, see e.g., [0078] and [0128] of Locascio which discloses access ports 500 micrometers deep. 
As to claim 9, see e.g., fig. 2-14 of Locascio, which discloses a first inlet and outlet at a first vertex, and a second inlet and outlet at a second vertex of the chamber. 
As to claim 10, while Locascio discloses at least three access ports positioned around the chamber (e.g., figs. 2-14), Locascio does not specifically disclose the access ports are separated by an angle of 130 to 220 degrees.  It would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to modify the positions of the access ports to an angle of separation between 130 to 220 degrees because Locascio recognizes that the gradients can be customized In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  Furthermore, the presence of a known result-effective variable would be one, but not the only, motivation for a person of ordinary skill in the art to experiment to reach another workable product or process.  MPEP 2144.05 II.B.  
Claims 2-3 are rejected under 35 U.S.C. 103 as being unpatentable over Locascio in view of Kamm, as applied to claim 1 above, and further in view of Breznak et al. (“Breznak,” US 5589352, previously cited).
See Locascio and Kamm supra.
As to claims 2 and 3, Locascio discloses a chamber in the preferred embodiment devices can be in nearly any shape and in no way is limited to the circular or cylindrical shape illustrated in the accompanying figures. For example, the chamber may exhibit a variety of different shapes. The preferred embodiment devices and their various components are sized and/or configured such that after a period of time during which liquid and agent are flowing past one or more access ports, an amount of the agent diffuses through the respective access port(s) into the chamber. See e.g., [0063] of Locascio.  However, Locascio does not specifically disclose the chamber has a e.g., hexagonal shape.  Breznak discloses up to four (4) different compounds can be used simultaneously, thereby allowing the creation of as many as four (4) intersecting gradients within the gel in a two dimensional array (i.e. the x and y axes). Obviously, . 
Response to Arguments
Applicant's arguments filed 2/24/21 have been fully considered but they are not persuasive. 
In response to applicant’s arguments on p. 7-9 of applicant’s reply, the Office respectfully disagrees.  During patent examination, the pending claims must be given their broadest reasonable interpretation consistent with the specification, unless a term has been given a special definition in the specification.  See MPEP 2111.  Furthermore, although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).  Because the terms in the amended claim language, “wherein the interior space comprises a plurality of regularly spaced columns throughout the interior space and wherein the interior space further comprises a plurality of wells interspersed between the plurality of columns and wherein each well is in fluid communication with adjacent wells,” have no special definition in applicant’s 
Furthermore, because pending claim 1 does not positively claim the number of spaced columns and wells in the interior space, persons skilled in the art may broadly interpret the cited claim language to refer to, two or more spaced columns, and two or more wells that are spaced throughout the interior space.  
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LORE RAMILLANO JARRETT whose telephone number is (571)272-7420.  The examiner can normally be reached on Monday to Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lyle Alexander can be reached on 571-272-1254.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/LORE R JARRETT/Primary Examiner, Art Unit 1797                                                                                                                                                                                                        



6/4/2021